DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 20, 2021.  Claims 1-3, 5-12 and 14-17 are currently pending.

Allowable Subject Matter
Claims 1-3, 5-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a device as claimed for enabling calibration of a structure comprising: at least one elongate strap having a lower temperature expansion coefficient than the structure, more specifically in combination with the at least one elongate strap having a plurality of ends forming a gap therebetween as the at least one elongate strap encompasses a circumference of an external surface of the structure; and at least one diffraction grating having a temperature expansion coefficient at least as high as the structure, wherein the at least one diffraction grating is coupled to the plurality of ends of the strap with the at least one diffraction grating bridging the gap between the plurality of ends, and wherein the at least one diffraction grating is in direct contact with the external surface of the structure, wherein deformations in the external surface of the structure induce corresponding deformations in the diffraction grating, with an inspection device configured to interrogate the deformations and configured to calibrate the structure.
Claims 2, 3 and 5 are allowed because of their dependency on claim 1.
In regards to claim 6, the prior art of record individually or in combination fails to teach a system as claimed for enabling calibration of a structure comprising: an indicator device in contact with an external surface of the structure, the indicator device including: at least one elongate strap having a lower temperature expansion coefficient than the structure, more specifically in combination with the at least one elongate strap having a plurality of ends forming a gap therebetween at the at least one elongate strap encompasses a circumference of an external surface of the structure; and at least one diffraction grating having a temperature expansion coefficient at least as high as the structure, wherein the at least one diffraction grating is coupled to the plurality of ends of the strap with the at least one diffraction grating bridging the gap between the plurality of ends, and wherein the at least one diffraction grating is in direct contact with the external surface of the structure, wherein deformations in the external surface of the structure induce corresponding deformations in the diffraction grating; and an inspection device for configured to determine dimensional changes to the structure by interrogating the at least one diffraction grating of the indicator device, and configured to calibrate the structure.
Claims 7-12 and 14-17 are allowed because of their dependency on claim 6.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Logan et al. (US 20190003499) teaches an elongate strap containing a fiber optic with a grating, the elongate strap and the fiber optic grating are in contact with a structure, the fiber optic grating is used with an inspection device to determine strain in the structure (see fig. 5 and paragraph 4, 151-154 and 181-187), but does not specifically teach the fiber grating coupling to ends of the elongate strap and the various thermal expansion coefficients of the strap and grating with respect to the structure. 
Jones et al. (US 20060045408) teaches a structure (68) with an elongated strap (92) including a diffraction grating (102) and an inspection device (106) to determine strain of the structure (68) (abstract, paragraph 99, fig. 8), but does not specifically teach the fiber grating coupling to ends of the elongate strap and the various thermal expansion coefficients of the strap and grating with respect to the structure.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendments and arguments, filed December 20, 2021, with respect to claims 1 and 6 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878